PER CURIAM:
Elvis David Lewis, a native and citizen of Grenada, seeks review of an order of the Board of Immigration Appeals (Board) denying his motion to reconsider. We have reviewed the administrative record and Lewis’s contentions and find that we lack jurisdiction to review his claims. See 8 U.S.C. §§ 1252(a)(2)(C), (D) (2006); 8 U.S.C. § 1252(d)(1) (2006); Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir.2009). Accordingly, we dismiss the petition for review for the reasons stated by the Board. See In re: Lewis (B.I.A. Oct. 21, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DISMISSED.